IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 14-0901
                                         444444444444

                     UNION PACIFIC RAILROAD COMPANY, PETITIONER,
                                                 v.


                                 WILLIAM NAMI, RESPONDENT

             4444444444444444444444444444444444444444444444444444
                               ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
             4444444444444444444444444444444444444444444444444444


                                   Argued November 3, 2015


      CHIEF JUSTICE HECHT delivered the opinion of the Court, in which JUSTICE GREEN , JUSTICE
WILLETT , JUSTICE GUZMAN , JUSTICE LEHRMANN , JUSTICE BOYD , JUSTICE DEVINE , and JUSTICE
BROWN joined.

       JUSTICE JOHNSON filed a dissenting opinion.


       A railroad employee who contracted West Nile virus from a mosquito bite contends that his

employer is liable for damages under the Federal Employers’ Liability Act (“FELA”),1 which

requires railroads to provide their employees reasonably safe places to work. FELA liability is

generally based on common-law negligence principles. One well-established principle, part of the

doctrine of ferae naturae, limits a property owner’s liability for harm from indigenous animals that

he has not attracted to the property. In the circumstances presented, we conclude that the doctrine


       1
           45 U.S.C. §§ 51–60.
applies and precludes the railroad’s liability. We reverse the judgment of the court of appeals2 and

render judgment for petitioner.

                                                       I

       In September and October 2008, William Nami, age 58, a 32-year employee of Union Pacific

Railroad, was operating a tamping machine in Brazoria County. The tamper was a very large,

complex piece of equipment, similar in size to a railroad boxcar, and weighing many tons. It was

parked on a siding off the main track near Sweeny, a small town in Brazoria County about 55 miles

west of Galveston and about 20 miles from the Gulf of Mexico. Nami lived in Cuero, a small town

in DeWitt County about 140 miles west of Galveston and about 50 miles north of the Gulf. Each

morning he would drive some 45 miles south to Union Pacific offices in Bloomington, where he

attended meetings, including safety meetings. His crew would then drive some 85 miles east, roughly

parallel to the coast, to Sweeny, arriving around 10:00 a.m. He and the crew would do maintenance

work on the tamper on the siding until directed to move it to the main track and drive it to the area

where it was needed. When the tamper arrived at the appointed worksite, Nami would move it very

slowly down the railroad tracks, lifting up the track to level it, packing the ballast beneath the

crossties, and tamping each tie to firm support for the tracks. Nami operated the tamper from inside

a large cab on the machine while another worker outside the machine watched to make sure the track

stayed level, and the two took turns. A skilled operator could repair about a mile of track in a




       2
           ___ S.W .3d ___ (Tex. App.— Corpus Christi-Edinburg 2014).

                                                       2
workday. Nami would finish each day in time to return to Bloomington with his crew by 3:30 p.m.,

and then drive home.

         Sweeny swarmed with mosquitoes. Driving to work there, Nami passed a sign calling

Sweeny the “mosquito capital of the world.”3 And Hurricane Ike, which made landfall over

Galveston on September 13, 2008, drenching Brazoria County and all of South Texas, only made

matters worse. Nami did not notice mosquitoes at his home in Cuero, but he did at work. The

railroad right-of-way at the Sweeny siding was narrow and covered in weeds and high grass and

sometimes pools of water. Nami was regularly bitten repeatedly as he worked on the tamper.4 He was

also bitten by mosquitoes inside the tamper cab. The cab had holes in its walls and floor, its door did

not close properly, and its air conditioner did not work. Nami complained to his superiors of these

conditions to no avail.

         Union Pacific knew about the mosquito problem and knew that mosquitoes could carry the

West Nile virus. The main transmitters, the Culex genus, are usually most active at dawn and dusk.

Most people infected with the virus experience no symptoms or only minor ones, but some suffer

serious symptoms including headaches and fever. Fewer than 1% develop a life-threatening




         3
           Nearby Clute, another Brazoria County town 23 miles east of Sweeny, claims to be the mosquito capital, if
not of the world, at least of Texas. Clute is home for the annual Great Texas Mosquito Festival.

         4
           Mosquitoes do not sting. Female mosquitoes have a mouthpart that pierces the skin and siphons off blood. As
the biting mosquito feeds, it injects saliva into the skin. Proteins in the saliva trigger a mild immune system reaction in
the victim that results in the characteristic itching and bump. See Mosquito Bites: Causes, M AY O C LIN IC (Oct. 22, 2015),
http://www.mayoclinic.org/diseases-conditions/mosquito-bites/basics/causes/con-20032350 (last visited June 23, 2016,
copy in case file).

                                                             3
neurological infection leading to encephalitis and meningitis.5 Union Pacific had warned its

employees, beginning in 2002, about the risk of West Nile virus. In May 2008, it issued a bulletin

explaining the nature of the virus, the fact that it was spread by mosquitoes, the risk and symptoms

of infection, and warning employees to use mosquito repellent. Union Pacific did not furnish

mosquito repellent to its employees and did not mow the right-of-way or spray it with pesticide.

Because the right-of-way is so narrow, it is doubtful such measures would have helped, as

mosquitoes could have flown onto the siding from the surrounding area.

        Nami did not see the bulletin, never received the warnings, was unaware of the risks the West

Nile virus posed, and took no steps to avoid being mosquito-bitten. In late September 2008, Nami

began suffering flu-like symptoms, and after several weeks, as his condition steadily worsened, he

was diagnosed with West Nile virus and encephalitis. Complications from the virus prevented Nami

from returning to work and resulted in long-term health problems.

        Nami sued Union Pacific under FELA for failing to provide a safe workplace. Union Pacific

denied that it was negligent in failing to provide a safe workplace and that Nami had been bitten at

work. Nami’s trial expert testified that in Brazoria County in 2008, 15 pools of mosquitoes tested

positive for the West Nile virus, adding that it was hard to say whether that number was high or low.

Brazoria County comprises 1,597 square miles. She also testified that the Health Department

reported only one other person in the county (population 301,228 in July 2008) tested positive that

year.


        5
          See West Nile virus: Symptoms and causes, M AYO C LIN IC (Dec. 16, 2015), http://www.mayoclinic.org/
diseases-conditions/west-nile-virus/symptoms-causes/dxc-20166291 (last visited June 23, 2016, copy in case file).

                                                        4
       The jury was instructed that they could find Union Pacific negligent only “in the manner or

extent it provided [Nami] warnings/instructions about mosquitos or made available to [Nami]

mosquito spray”. The jury was also instructed that Union Pacific’s negligence need only have been

“a cause, in whole or in part” of Nami’s disease. A jury found that both Union Pacific and Nami

negligently caused his disease, attributing 80% responsibility to Union Pacific and 20% to Nami. The

trial court rendered judgment on the verdict, awarding Nami $752,000 in damages.

       On appeal, Union Pacific argued that under the common-law doctrine of ferae naturae, it

owed Nami no legal duty to protect him from mosquitoes.6 The court of appeals held that even if the

doctrine applied, a matter it did not decide, Union Pacific was still liable for negligence because it

had “created the conditions that attracted the mosquitoes to Nami’s Sweeny worksite” by not

repairing the tamper cab and not mowing the right-of-way.7 Accordingly, the court affirmed the

judgment for Nami.

       We granted Union Pacific’s petition for review.8

                                                         II

       FELA provides in pertinent part that “[e]very common carrier by railroad . . . shall be liable

in damages to any person suffering injury while he is employed by such carrier . . . resulting in whole




       6
           Union Pacific also argued that there was no evidence Nami was bitten at work.

       7
           ___ S.W .3d ___, ___ (Tex. App.— Corpus Christi-Edinburg 2014).

       8
           58 Tex. Sup. Ct. J. 1601 (Sept. 4, 2015).

                                                         5
or in part from the negligence . . . of such carrier . . . .”9 FELA thus imposes on railroads the duty to

use reasonable care in providing their employees a safe workplace.10

         The causation element of a FELA action is a sharp departure from the common-law

requirement of proximate cause. The United States Supreme Court in CSX Transportation, Inc. v.

McBride recently explained:

         FELA’s language on causation . . . is as broad as could be framed. Given the breadth
         of the phrase “resulting in whole or in part from the [railroad’s] negligence,” and
         Congress’ humanitarian and remedial goals, . . . in comparison to tort litigation at
         common law, a relaxed standard of causation applies under FELA. . . . Under FELA
         the test of a jury case is simply whether the proofs justify with reason the conclusion
         that employer negligence played any part, even the slightest, in producing the injury
         or death for which damages are sought.11

         But with respect to FELA’s liability element, the Supreme Court explained in Consolidated

Rail Corp. v. Gottshall that while “Congress’ goal in enacting [FELA was] alleviating the physical

dangers of railroading”,12

         FELA is . . . not . . . a workers’ compensation statute. . . . FELA does not make the
         employer the insurer of the safety of his employees while they are on duty. The basis
         of his liability is his negligence, not the fact that injuries occur. And while what
         constitutes negligence for the statute’s purposes is a federal question, we have made
         clear that this federal question generally turns on principles of common law: [FELA]
         is founded on common-law concepts of negligence and injury, subject to such
         qualifications as Congress has imported into those terms. Those qualifications . . . are
         the modification or abrogation of several common-law defenses to liability, including

         9
              45 U.S.C. § 51.

         10
            Atchison, Topeka & Santa Fe Ry. v. Buell, 480 U.S. 557, 558 (1987) (“A railroad has a duty to use reasonable
care in furnishing its employees with a safe place to work. That duty was recognized at common law, [and] is given force
through [FELA] . . . .”).

         11
              564 U.S. 685, 691–692 (2011) (internal citations, alterations, and quotation marks omitted except as shown).

         12
              512 U.S. 532, 556 (1994).

                                                             6
         contributory negligence and assumption of risk. Only to the extent of these explicit
         statutory alterations is FELA an avowed departure from the rules of the common law.
         Thus, although common-law principles are not necessarily dispositive of questions
         arising under FELA, unless they are expressly rejected in the text of the statute, they
         are entitled to great weight in our analysis.13

         In Gottshall, a railroad employee sued under FELA for negligent infliction of emotional

distress for having witnessed a coworker and friend die from heat, humidity, and heavy exertion on

the job.14 In defining the cause of action of negligent infliction of emotional distress, the court of

appeals had refused to follow common-law principles and instead developed its own.15 The Supreme




         13
            Id. at 543–544 (internal citations, alterations, and quotation marks omitted). The dissent misreads McBride
to say that FELA requires a railroad to protect its employees from all reasonably foreseeable dangers. Post at __. This
reading ignores McBride’s reliance on Gottshall— specifically for authority in the passage quoted above— which
observed that “[c]onditioning liability on foreseeability . . . is hardly a condition at all”, and refused to do so. Gottshall,
512 U.S. at 553. The dissent focuses on another passage in McBride, discussing FELA’s liability element, not the
causation element:

         Reasonable foreseeability of harm . . . is indeed an essential ingredient of FELA negligence. The jury,
         therefore, must be asked, initially: Did the carrier fail to observe that degree of care which people of
         ordinary prudence and sagacity would use under the same or similar circumstances? In that regard, the
         jury may be told that the railroad’s duties are measured by what is reasonably foreseeable under like
         circumstances. Thus, if a person has no reasonable ground to anticipate that a particular condition
         would or might result in a mishap and injury, then the party is not required to do anything to correct
         the condition. If negligence is proved, however, and is shown to have played any part, even the
         slightest, in producing the injury, then the carrier is answerable in damages even if the extent of the
         injury or the manner in which it occurred was not probable or foreseeable.

McBride, 564 U.S. at 703–704 (internal citations, alterations, and quotation marks omitted). From this, the dissent
concludes that “reasonable foreseeability is the touchstone for measuring a railroad’s duty under FELA”. Post at __. But
the Supreme Court was discussing not the extent of FELA liability but the limits on it. Reasonable foreseeability is
necessary for FELA liability, but it is not sufficient. McBride makes clear that a railroad’s duty to protect its employees
from harm is measured by reasonable foreseeability in the sense that it goes no further. To read McBride as the dissent
does— to impose liability for all reasonably foreseeable harm— all but converts FELA into a worker’s compensation
statute and makes a railroad the insurer of its employees’ safety, directly contrary to Gottshall.

         14
512 U.S. at 536–537.

         15
              Id. at 550.

                                                              7
Court squarely rejected this approach.16 “Because FELA is silent on the issue of negligent infliction

of emotional distress”, the Supreme Court wrote, “common-law principles must play a significant

role in our decision.”17 The Supreme Court observed that while “[n]early all of the States have

recognized a right to recover for negligent infliction of emotional distress, . . . [n]o jurisdiction . . .

allows recovery for all emotional harms . . . .”18 Rather, “courts have realized that recognition of a

cause of action for negligent infliction of emotional distress holds out the very real possibility of

nearly infinite and unpredictable liability for defendants”, and therefore courts “have placed

substantial limitations on the class of plaintiffs that may recover . . . and on the injuries that may be

compensable.”19 The Supreme Court identified “[t]hree major limiting tests . . . in the common law”:

the physical impact test, the zone of danger test, and the relative bystander test.20 The Supreme Court

chose to apply the second test because it was well-recognized in 1908, when FELA was enacted, and

“further[s] Congress’ goal in enacting the statute of alleviating the physical dangers of railroading.”21

        We track Gottshall’s analysis in this case. In applying FELA, we look to the common law,

not of Texas or any particular jurisdiction, but in general. The Supreme Court has stated that “[a]

railroad has a duty to use reasonable care in furnishing its employees with a safe place to work [that]



        16
             Id. at 550–554.

        17
             Id. at 544.

        18
             Id. at 544–545.

        19
             Id. at 546.

        20
             Id. at 546–549.

        21
             Id. at 554, 556.

                                                    8
was recognized at common law, [and] is given force through [FELA].”22 These fundamental

common-law principles apply. First, negligence means the failure to use ordinary care—failing to

do what a reasonable person like the defendant would have done under the same or similar

circumstances—to protect against unreasonable risk of harm.23 Second, “an employer’s duty to

provide a safe workplace . . . always exists”,24 and with regard to conditions on the premises, the duty

is identical to that owed by property owners to invitees.25 And finally, an employer is not an insurer

of an employee’s safety;26 there are exceptions to the duty to provide a safe place to work.27 The

questions remaining are whether the common-law doctrine of ferae naturae provides such an

exception, and how that doctrine applies in this case.




         22
              Buell, 480 U.S. at 558.

         23
            See Gallick v. Balt. & Ohio R.R., 372 U.S. 108, 118 n.6 (1963) (“‘Negligence is sometimes said to be a failure
to observe for the protection of the rights of others that degree of care, precaution, and vigilance which the circumstances
justly demand, and sometimes, in other words, it is said that negligence is the failure to observe ordinary care, and
ordinary care is that degree of care which people of ordinary prudence and sagacity use under the same or similar
circumstances. W hat would ordinarily prudent persons have done under like circumstances?’” (quoting jury instructions
on negligence)); Ewing Constr. Co. v. Amerisure Ins. Co., 420 S.W .3d 30, 37 (Tex. 2014) (“Negligence means the failure
to use ordinary care, that is, failing to do that which a reasonable person . . . of the defendant’s type would have done
under the same or similar circumstances.”); R ESTATEM EN T (S ECOND ) OF T O RTS § 282 (A M . L AW I N ST . 1965)
(“[N]egligence is conduct which falls below the standard established by law for the protection of others against
unreasonable risk of harm.”).

         24
           Austin v. Kroger Tex., L.P., 465 S.W .3d 193, 201 (Tex. 2015) (internal quotation marks omitted). See Buell,
480 U.S. at 558.

         25
              Austin, 465 S.W .3d at 201–202.

         26
              See Wilkerson v. McCarthy, 336 U.S. 53, 61 (1949); Austin, 465 S.W .3d at 203.

         27
          E.g., Austin, 465 S.W .3d at 203 (explaining that an employer has no duty to warn an employee of open or
obvious hazards).

                                                             9
                                                                 III

          Human dominion over animals28 entails, under the common law, responsibility for their

actions in some circumstances but not in others. The common law divides animals into two groups:

animals domitae naturae or mansuetae naturae—that is, tame or tamed, domestic animals—and

animals ferae naturae—that is, wild, usually found at liberty.29 Insects are treated as wild animals.30

Broadly speaking, and with various exceptions, the owner of a domestic animal is liable, and

sometimes strictly liable, for dangerous propensities of which the owner knows, but usually not for

its unexpected actions,31 while a person who owns, possesses, or harbors a wild animal is strictly

liable for its actions.32 The rule of strict liability is old, dating at least to the 1846 English decision

in May v. Burdett.33 “[I]t is important to observe, that the gist of the action is the keeping of the

animal after knowledge of its mischievous propensities.”34 “The possession of the land does not carry



          28
           See Genesis 1:28 (English Standard Version) (“And God said to them [i.e. man and woman], ‘Be fruitful and
multiply and fill the earth and subdue it, and have dominion over the fish of the sea and over the birds of the heavens and
over every living thing that moves on the earth.’”).

          29
           See R ESTATEM EN T (S ECON D ) O F T O RTS § 506 (A M . L AW I N ST . 1977); 4 A M . J U R . 2 D Animals §§ 62, 67
(2016); 3B C.J.S. Animals §§ 2, 319, 332, 334 (2016).

          30
           See R ESTATEM EN T (S ECO N D ) O F T O RTS § 506 cmt. a; see also, e.g., Liability of owner or operator of business
premises for injuries to patron caused by insect or small animal, 48 A.L.R. 3d 1257 (1973).

          31
               See 4 A M . J U R . 2 D Animals §§ 67–74; 3B C.J.S. Animals §§ 332–445.

          32
               See R ESTATEM EN T (T H IR D ) OF T O RTS : L IA BILITY FO R P H Y SICAL & E M O TIO NAL H ARM § 22 (A M . L AW I N ST .
2010); R ESTATEM EN T (S ECO N D ) O F T O RTS §§ 507, 514; R ESTATEM ENT O F T O RTS §§ 507, 514 (A M . L AW I N ST . 1938);
4 A M . J U R . 2 D Animals §§ 62, 67; 3B C.J.S. Animals §§ 319, 332, 334.

          33
             (1846) 115 Eng. Rep. 1213; 9 QB 101. See Spring Co. v. Edgar, 99 U.S. 645, 651–652 (1978) (“[T]he rule
is well settled, that whoever undertakes to keep such an animal [that is, ferae naturae] in places of public resort is or may
be liable for the injuries inflicted by it on a party who is not guilty of negligence, and is otherwise without fault.”).

          34
               Spring Co., 99 U.S. at 652 (discussing May, 115 Eng. Rep. at 1214) (emphasis in original).

                                                                 10
with it possession of the indigenous wild animals which are upon it.”35 “[W]ild animals exist

throughout nature, they are generally not predictable or controllable, and therefore, without more,

they are neither the property nor the responsibility of the owner or occupier of land on which they

are found.”36 A property owner is not generally liable for harm caused by indigenous wild animals

on the property.

          Under the doctrine of ferae naturae, a landowner is not liable for the acts of wild
          animals occurring on the owner’s property unless the landowner actually reduced
          indigenous wild animals to possession or control or introduced nonindigenous
          animals into the area. A premises owner may not be held to a standard of anticipating
          or guarding against the presence of animals ferae naturae in relation to invitees unless
          the owner or possessor has reduced the animals to possession, harbors such animals,
          or has introduced onto the premises wild animals not indigenous to the locality. The
          landowner could be negligent with regard to wild animals found in artificial
          structures or places where they are not normally found, that is, stores, hotels,
          apartment houses, or billboards, if the landowner knows or should know of the
          unreasonable risk of harm posed by an animal on its premises, and cannot expect
          patrons to realize the danger or guard against it.37

          Thus, as a rule, under the doctrine of ferae naturae, a property owner owes an invitee no duty

of care to protect him from wild animals indigenous to the area unless he reduces the animals to his

possession, attracts the animals to the property, or knows of an unreasonable risk and neither

mitigates the risk nor warns the invitee.38 Ordinarily, the property owner is no better able to protect



          35
               R ESTATEM EN T (S ECON D ) O F T O RTS § 508 cmt. a; see R ESTATEM EN T O F T O RTS § 508 cmt. a.

          36
               4 A M . J U R . 2 D Animals § 62.

          37
           3B C.J.S. Animals § 325. See also G LAN VILLE L. W ILLIA M S , L IABILITY FO R A N IM ALS 336 (1939); W ILLIA M
N EW BY R OBSO N , T H E P RIN CIPLES O F L EGAL L IA BILITY FO R T RESPASSES AND I NJURIES BY A N IM ALS 72 (1915).

          38
             See Nicholson v. Smith, 986 S.W .2d 54, 60–61 (Tex. App.— San Antonio 1999, no pet.); see also
R ESTATEM EN T (T H IR D ) OF T O RTS : L IA BILITY FO R P H Y SIC AL & E M O TIO N AL H ARM § 22 cmt. e; R ESTATEM EN T (S ECO N D )
O F T O RTS §§ 507, 508 cmt. a.


                                                                11
an invitee than the invitee is to protect himself. The same rule applies to an employer’s duty to

provide a safe workplace. FELA does not exclude the doctrine, and thus under Gottshall, ferae

naturae is entitled to great weight in analyzing Nami’s negligence claim. And as in Gottshall, there

is no reason to exclude the doctrine in determining the extent of Union Pacific’s FELA liability.

Accordingly, we turn to its application in this case.

                                                  IV

       Mosquitoes are indigenous to Texas and were especially prevalent in South Texas and

Brazoria County after Hurricane Ike, when Nami was bitten. Union Pacific could not, of course, and

did not, reduce them to its possession. Nami complains that Union Pacific did not mow the right-of-

way, but there is no evidence that the tall grass attracted mosquitoes there. Nami also points out that

there was sometimes standing water at the siding, but there is no evidence that it was a breeding

ground for mosquitoes, or mosquitoes bearing the West Nile virus. Indeed, by Nami’s expert’s

testimony, only 15 pools of captured mosquitoes tested positive for the virus in the whole county of

1,597 square miles, and there is no evidence any infected mosquitoes were found near the siding.

       The prevalence of mosquitoes in the Sweeny area was painfully obvious to all. A sign on the

highway entering the city proclaimed it “the mosquito capital of the world”. The danger of mosquito-

borne West Nile virus was well-known to the public. Union Pacific certainly knew of the danger and

warned its employees to protect themselves. Mosquito repellent and long-sleeve shirts might have

reduced the number of bites, but neither would have prevented infection, and Union Pacific was not

obligated to provide either. It issued a safety bulletin to its employees just four months before Nami

was infected and discussed it at safety meetings Nami was required to attend. Though he testified

                                                  12
that he did not see the bulletin or hear the warnings, Union Pacific took steps to warn all its

employees, even though the risk of infection was small, and the risk of serious infection, like Nami’s,

was minuscule. Brazoria County’s population exceeded 300,000, yet only two cases of West Nile

virus were reported in 2008.39 Nami was more likely to have died in an accidental fire (as did four

persons in the county in 2008), accidentally choked to death (as did five persons), or drowned (as

did seven persons that year, more than usual, perhaps because of Hurricane Ike), than contract the

West Nile virus.40 Not even Nami’s expert could testify that there was an unreasonable danger of

disease.41

         While Nami’s liability theories have shifted somewhat during the litigation, his counsel stated

at oral argument: “it’s not about grass and water; it’s primarily and principally about a tamper, a

tamper that was complained of.” Nami contends that the disrepair of the tamper cab prevented him

from excluding mosquitoes. But as Nami testified, mosquitoes swarmed everywhere. They bit him

from the moment he left the vehicle that drove him to the siding. While he worked some of the time

in the tamper cab, he also did maintenance work outside and took his turn outside the tamper when




         39
             The dissent observes that there may have been many more asymptomatic cases of W est Nile virus, but the
unreasonable risk was not in contracting an infection without even knowing it. Post at __. The dissent also speculates
that some may have contracted the virus in Brazoria County but reported it elsewhere. Post at __. But the record reflects
that in all the counties as near to Brazoria as DeW itt, where Nami lived, only 11 serious infections occurred— a lower
rate than considering Brazoria County alone.

         40
            See T EX . D EP ’T O F S TATE H EALTH S ERVS ., Texas Health Data: Deaths of Texas Residents, available at
http://soupfin.tdh.state.tx.us/death10.htm (select year 2008, select “Accidents” in “Cause of Death”, and select Brazoria
County, then submit query; select “Accidents” to view individual causes of death).

         41
          A landowner must warn of or make safe unreasonably dangerous conditions. If the condition is not
unreasonably dangerous, no warning is required. See Austin, 465 S.W .3d at 202.

                                                           13
it was operating. There is no evidence that he was bitten more inside the cab than out, or that if he

had not been bitten inside the cab at all, the risk of infection would have been materially less.

         Nothing about Nami’s job made him more susceptible to contracting West Nile virus than

any other person who worked outside all day. Union Pacific did nothing to increase the risk to him.

There is no evidence that it could have reduced the risk. There is no evidence that Union Pacific

could have done anything to prevent mosquitoes throughout the area from being around its siding

and tracks.

         Nami relies on four cases as authority for imposing FELA liability on Union Pacific, but in

each case, the railroad was liable, not for failing to prevent an insect bite, but for attracting insects

to its property, thereby creating the hazard, or failing to remove the attractive conditions when it

could do so. In Gallick v. Baltimore & Ohio Railroad, the employee was bitten by an insect present

because the railroad had known for years that a stagnant pond on the property, surrounded by dead

animals, attracted swarms of insects and had not removed it.42 There was evidence that the employee

worked near the pond and that the insect came from there. In Pehowic v. Erie Lackawanna Railroad,

the railroad knew that a large concentration of bees in the brush near its tracks posed a direct threat

to workers in the area but had not removed them and had continued to require employees to work

around them.43 In Grano v. Long Island Railroad, the conditions on the railroad’s property made it



        42
            372 U.S. 108, 109 (1963) (“At the particular stretch of roadbed where petitioner was working on that
afternoon, there had been for many years a pool of stagnant water, in and about which were dead and decayed rats and
pigeons, or portions thereof. Insects had been seen on, over, and about this stagnant pool, and the evidence showed, as
the Court of Appeals stated, that respondent had long been aware of the fetid condition of this pool.”).

         43
              430 F.2d 697, 698–699 (3d Cir. 1970).

                                                          14
especially attractive to ticks, one of which bit an employee.44 And finally, in Deviney v. Union

Pacific Railroad, the employee was bitten by a mosquito on railroad property with standing water

and a pond where mosquitoes could breed.45

       None of these cases is like the present one. Union Pacific did nothing to attract mosquitoes,

indigenous to Brazoria County and all South Texas, to its small right-of-way, and it could do nothing

to keep them out. As Nami concedes, “Union Pacific is not liable for Nami’s injuries ‘for owning

land where mosquitoes can live in the dampness and wild grass’”.46 If it were, it would be strictly

liable and an insurer of its employees’ safety. FELA imposes no such liability.

       On the facts before us, the ferae naturae doctrine applies, and thus Union Pacific owed Nami

no duty to prevent his infection with mosquito-borne West Nile virus. Following carefully the

analysis prescribed by the United States Supreme Court in Gottshall, we are bound to conclude that

as a matter of law, Union Pacific could not be negligent and liable to Nami under FELA.




       44
            818 F. Supp. 613, 615 (S.D.N.Y. 1993).

       45
            786 N.W .2d 902, 905 (Neb. 2010).

       46
            Nami’s Resp. Br. at 13.

                                                     15
                                *       *      *       *      *

       Accordingly, we reverse the judgment of the court of appeals and render judgment for Union

Pacific.




                                            Nathan L. Hecht
                                            Chief Justice

Opinion delivered: June 24, 2016




                                               16